DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10 have been amended.  New claims 11-19 are added.  Claims 1-19 are pending, and are under examination on the merits.
  

Response to Amendment
The Amendment by Applicants’ representative Mr. Brion P. Heaney on 01/14/2022 has been entered.   However, the   

Response to Arguments/Amendments
Claim objection
 
Applicant’s amendments to claim 1-10 obviate the objection.  The objection is withdrawn.

Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendments to claim 1-10 obviate the rejection.  The rejection is withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendments and arguments have been considered.  Since claims 1-10 have been amended, and new claims 11-19 are added.  The previous 103(a) rejection is moot.   
	
The following rejection is necessitated by the amendment filed 01/14/2022.

Claim Objections
Claims 1-19 are objected to because the claim contains a phrase “feeding a gas mixture containing hydrogen and nitrogen to the fresh gas or to the cold substance stream formed from nitrogen”, wherein the term “liquid nitrogen” seems to be misspelled.   Actually, the term “liquid nitrogen” should be “liquid ammonia”, instead.  Claims 2-19 depending on claim 1 are objected accordingly.  Applicant’s response is required.

Claim 2 is objected to because the claim is identified as “(Cancelled)” with claim text.  A claim being canceled must be indicated as "canceled;" the text of the claim must not be presented, see MPEP714§(II)(C)(C).   It seems the claim identifier should be “(Amended)” rather than “(Cancelled)” because claim 2 has been amended.  Appropriate correction is required.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over DE3707605A1 (“the `605 publication”) in view of US 3,349,569 (“the `569 patent”) to William H. Nebgen.

Applicant’s claim 1 is drawn to a method for the synthesis of ammonia, comprising: compressing a fresh gas containing hydrogen and nitrogen via a compressor and subsequently feeding the fresh gas to an ammonia converter for conversion into a converter product containing ammonia, hydrogen, and nitrogen; upstream of the fresh-gas compressor, evaporating ammonia into the fresh gas in order to cool the fresh gas and to produce a substance mixture comprising ammonia and the fresh gas; heating said substance mixture in a  circuit cooler against at least one process stream to be cooled, and subsequently compressing the substance mixture via the compressor to obtain a compressed substance mixture comprising  ammonia and the fresh gas; and upstream of the circuit coolers, feeding a gas mixture containing hydrogen and nitrogen to the fresh gas or to the cold substance stream formed from admixing the fresh gas and the liquid nitrogen (ammonia?), wherein the constituents of said gas mixture are separated from the converter product and/or separated from the compressed substance mixture comprising ammonia and the fresh gas.   
The term “liquid nitrogen” is interpreted as “liquid ammonia” in light of Applicant’s specification and Fig. 1



    PNG
    media_image1.png
    708
    998
    media_image1.png
    Greyscale
.
Determination of the scope and content of the prior art (MPEP §2141.01)

The `605 publication discloses an ammonia synthesis process with an integrated cooling circuit run which is characterized in that the cold material by addition and evaporation of ammonia is generated in the synthesis gas and that the synthesis gas and the vaporized ammonia together are compressed in a common compressor [0005].  The `605 publication discloses that the ammonia is also used in the process as a refrigerant, but evaporation happens at high total pressure, for example at 33 bar, because the liquid ammonia is added to the fresh synthesis gas stream. In the synthesis gas, initially ammonia vapor content and the partial pressure of ammonia are initially low and the evaporation therefore begins at low temperature, for example at -25 °C.  As evaporation progresses, the partial pressure of ammonia vapor and the evaporation temperature increase gradually to, for example, +25 °C, so that the refrigeration temperature  between -25 and + 25 °C is maintained. It has shown that this refrigeration at sliding temperature is ideal for countercurrent cooling of the synthesis gas [0003]. The method of the `605 publication is described in more detail with the aid of the flow diagram in FIG. 1 of following:
    PNG
    media_image2.png
    568
    810
    media_image2.png
    Greyscale
.   The composition of the synthesis gas in mol% is: hydrogen 74.1, nitrogen 24.8, argon 0.3, methane 0.6 and water vapor 0.2.  To avoid ice formation in the heat exchanger 42, a smaller amount of liquid ammonia (for example 0.2%) is added through line 2 to the synthesis gas. The synthesis gas cooled to -10 ° C is divided into two streams: 540 mol in line 4 and 4660 mol in line 3. 400 mol of liquid ammonia at -10 °C are added to the gas in line 4 through line 6 and the temperature drops to -22 °C due to evaporation. The evaporation continues in the heat exchanger 42 until only 100 mol of liquid remain. In line 8, 540 mol of synthesis gas, 300 mol of ammonia vapor and 100 mol of ammonia flow as a liquid at 29 bar and 24 °C to the separator 39. The greater part of the synthesis gas is fed through line 3 into the evaporator 40 and 3700 mol of liquid ammonia with about 30 mol of dissolved gas at -10 °C are added through line 5 . The temperature at the cold end of the evaporator 40 is -22 °C and at the warm end +25 °C, with 2900 mol of ammonia evaporating.  The mixture of 4690 mol of gas, 

The `569 patent discloses a method for the production of ammonia by the catalytic reaction of a mixed nitrogen-hydrogen synthesis gas, and is more particularly related to an 

    PNG
    media_image3.png
    833
    942
    media_image3.png
    Greyscale

The diagram teaches the claimed step “compressing a fresh gas containing hydrogen and nitrogen via a compressor and subsequently feeding the fresh gas to an ammonia converter for conversion into a converter product containing ammonia, hydrogen, and nitrogen” in the compressor units (11), (21), and (31), and the ammonia converter is unit (35).
In terms of the claimed step “upstream of the fresh-gas compressor, evaporating ammonia into the fresh gas in order to cool the fresh gas and to produce a substance mixture comprising ammonia and the fresh gas”, see the diagram in the unit (6) through line (8) for NH3, 2/N2, which is upstream of the fresh-gas compressors (11), (21), and (31).  
In terms of the claimed step “heating said substance mixture in a circuit cooler against at least one process stream to be cooled, and subsequently compressing the substance mixture via the compressor to obtain a compressed substance mixture comprising ammonia and the fresh gas”, see the diagram heat-exchanger unit (38), and the compressor (50).
In terms of the claimed step “upstream of the circuit coolers, feeding a gas mixture containing hydrogen and nitrogen to the fresh gas or to the cold substance stream formed from admixing the fresh gas and the liquid ammonia, wherein the constituents of said gas mixture are separated from the converter product and/or separated from the compressed substance mixture comprising ammonia and the fresh gas”, see the diagram line 33 (a gas mixture) and line 32 (the fresh gas), wherein the constituents of said gas mixture are separated from the converter product and/or separated from the compressed substance mixture comprising ammonia and the fresh gas, which occurred in unit (45) of the diagram of the `569 patent.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the method of Applicant’s claims 1-19 and the `605 method
is that the prior art does not teach the specific design of claims 1-19 in light of the Fig. 1 of Applicant’s specification.
The difference between the method of applicant’s claims 1-17 and the `569 method
is that applicant’s method defines the step of heating said substance mixture in a circuit cooler against at least one process stream to be cooled before (i.e. subsequently) the step of compressing the substance mixture via the compressor to obtain a compressed substance mixture comprising  ammonia and the fresh gas, while the `569 method teaches the step of heating said substance mixture in a circuit cooler against at least one process stream to be cooled after the step of compressing the substance mixture via the compressor to obtain a 

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
However, Applicant’s claim 1-19 would have been obvious over the `605 publication in view of the `569 method.  The difference between the method of Applicant’s claims 1-19 and the `605 method is further taught and/or suggested by the diagram of the `569 patent.  The `569 method teaches the step of heating said substance mixture in a circuit cooler against at least one process stream to be cooled after the step of compressing the substance mixture via the compressor to obtain a compressed substance mixture comprising ammonia and the fresh gas (i.e. line (49) to compressor (50) to line (51) to circuit cooler/exchanger (38)).   However, the difference would have been obvious because in the diagram of the `569 patent, the sequence of heating and compressing of the process stream before delivering into the ammonia converter is an obvious design optimization over instant claims by relocating the compressor (50) of the design of the `569 patent to the location after heat-changer (38), but before mixing with the fresh gas (32) without changing the reaction condition inside the ammonia converter (35). Rearrangement of parts in a design is considered to be obvious optimization because shifting the position of the compressor (50) would not have modified the operation of the device, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), see MPEP§2144.04(VI)(C).  The ordinary skilled person would use no inventive skill to get to the subject matter of present claims 1-19 based on the detail description in the example with the aid of the flow diagram of the `569 patent based on the same chemical process of preparing ammonia (NH4) from fresh gas of hydrogen (H2) and nitrogen (N2) .  



Conclusions
Claims 1-19 are rejected.
Claims 1-19 are objected to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the 

/YONG L CHU/Primary Examiner, Art Unit 1731